Titone, J. P.,
concurs in the result, with the following memorandum: Though I agree with the majority that there must be an affirmance, I reach that result by a different route. In my view the State breached no duty to the claimants.
Williams v State of New York (308 NY 548) is the leading case on point. In that case, the Court of Appeals found that the finding of negligence on the part of the State in guarding and apprehending a prisoner who had escaped from a State prison farm and the responsibility of the prisoner for the death of the claimant’s testator was supported by the evidence. Nonetheless, the claim was dismissed because the duty breached was only the “public duty to punish, a duty owed to the members of the *892community collectively” (Williams v State of New York, supra, p 556). There was no “duty to members of the public to protect them from the risk of exposure” (Williams v State of New York, supra, p 556). In addition, the court held that there was not a sufficient relationship between the State’s negligence in permitting the escape and the prisoner’s conduct while at large to satisfy the requirement of proximate cause (Williams v State of New York, supra, p 554).
The Williams case rests upon sound public policy. “To hold otherwise would impose a heavy responsibility upon the State, or dissuade the* wardens and principal keepers of our prison system from continued experimentation with ‘minimum security’ work details — which provide a means for encouraging better-risk prisoners to exercise their senses of responsibility and honor and so prepare themselves for their eventual return to society” (Williams v State of New York, supra, p 557). The requirement of a showing of a special duty is followed elsewhere (see, Liability of Public Officer or Body for Harm Done By Prisoner Permitted to Escape, 44 ALR3d 899) arid is eminently sound (see, Weiner v Metropolitan Transp. Auth., 55 NY2d 175).
No special duty has been shown here. “Without duty, there can be no breach of duty, and without breach of duty there can be no liability” (Williams v State of New York, supra, p 557). The question of damages, therefore, need not be reached.